
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.29

         Sealy Corporation

Directors' Deferred Compensation Plan

--------------------------------------------------------------------------------




Sealy Corporation
Directors' Deferred Compensation Plan



Table of Contents


ARTICLE I DEFINITIONS   1
ARTICLE II
ELECTION TO DEFER
 
1
ARTICLE III
DEFERRED COMPENSATION ACCOUNTS
 
2
ARTICLE IV
PAYMENT OF DEFERRED COMPENSATION
 
2
ARTICLE V
ADMINISTRATION
 
3
ARTICLE VI
AMENDMENT OF PLAN; GOVERNING LAW; CHANGE IN CONTROL
 
3

--------------------------------------------------------------------------------






ARTICLE I

DEFINITIONS

1.1."Board" shall mean the Board of Directors of Sealy Corporation.

1.2."Director" shall mean a member of the Board of Directors of the Company who
is not an employee of the Company or any of its subsidiaries.

1.3."Plan" shall mean this Deferred Compensation Plan for Directors as it may be
amended from time to time.

1.4."Fees" shall mean amounts earned for serving as a member of the Board,
including any committees of the Board.

1.5."Year" shall mean calendar year.

1.6."Common Stock" shall mean the Common Stock of the Company.

1.7."Company" means Sealy Corporation.

1.8."Stock Account" shall mean the account created by the Company pursuant to
Article III of this Plan.

1.9."Stock Value" shall mean, for any given day, the closing price of the
Company's Common Stock as reported on the New York Stock Exchange Inc. ("NYSE")
Composite Tape on such day. If the closing price is not available from the NYSE
for the Common Stock on a date in question, then the next preceding practicable
date for which such closing price is available shall be used.

1.10."He", "Him", or "His" shall apply equally to male and female members of the
Board.

1.11."Change in Control" means (i) the sale of all or substantially all of the
assets of the Company to an Unaffiliated Person (as defined below); (ii) a sale
by the Company, Sealy Holding LLC (the "Investor") or any of their respective
affiliates resulting in more than 50% of the voting stock of the Company being
held by a person or group (as such terms are used in the Securities Exchange Act
of 1934, as amended) that does not include the Investor or any of their
respective affiliates; (iii) a merger, consolidation, recapitalization or
reorganization of the Company with or into an Unaffiliated Person; if and only
if any such event listed in clauses (i) through (iii) above results in the
inability of KKR Millennium Fund L.P. ("KKR"), the Investor, or any member or
members of the Investor, to designate or elect a majority of the Board (or the
board of directors of the resulting entity or its parent company). For purposes
of this definition, the term "Unaffiliated Person" means any Person or Group who
is not (x) KKR, the Investor or any member of the Investor, (y) an affiliate of
KKR, the Investor or any member of the Investor, or (z) an entity in which KKR,
the Investor, or any member of the Investor holds, directly or indirectly, a
majority of the economic interests in such entity.


ARTICLE II

ELECTION TO DEFER

2.1.A Director may elect, on or before December 31 of any Year, to defer payment
of all or a specified part of all Fees earned during the Year following such
election and succeeding Years (until the Director ceases to be a Director or
changes his election pursuant to section 2.3 herein). Any person who shall
become a Director during any Year, and who was not a Director of the Company on
the preceding December 31, may elect, before the Director's term begins to defer
payment of all or a specified part of such Fees earned during the remainder of
such Year and for succeeding Years.

1

--------------------------------------------------------------------------------



2.2.The election to participate in the Plan and manner of payment shall be
designated by submitting a letter in the form attached hereto as Appendix A to
the Secretary of the Company.

2.3.The election shall continue from Year to Year unless the Director terminates
it by written request delivered to the Secretary of the Company prior to the
commencement of the Year for which the termination is first effective.


ARTICLE III

DEFERRED COMPENSATION ACCOUNTS

3.1.The Company shall maintain separate memorandum accounts for the Fees
deferred by each Director.

3.2.The Company shall credit, on the date Fees become payable, the Stock Account
of each Director with the number of shares of Common Stock which is equal to the
deferred portion of any Fee due the Director at such time, divided by the Stock
Value on the date such fees would otherwise have been paid. For purposes of this
section 3.2, the Stock Value shall be determined on the date fees would
otherwise have been paid.

3.3.The Company shall credit the Stock Account of each Director with the number
of shares of Common Stock equal to any cash dividends (or the fair market value
of dividends paid in property other than dividends payable in Common Stock)
payable on the number of shares of Common Stock represented in each Director's
Stock Account divided by the Stock Value on the dividend payment date. Dividends
payable in Common Stock will be credited to each Directors Stock Account in the
form of the right to receive Common Stock. If adjustments are made to the
outstanding shares Common Stock as a result of split-ups, recapitalizations,
mergers, consolidations and the like, an appropriate adjustment also will be
made in the number of shares of Common Stock credited to the Director's Stock
Account.

3.4.Common Stock shall be computed to three decimal places.

3.5.The right to receive Common Stock at a later date shall not entitle any
person to rights of a stockholder with respect to such Common stock unless and
until shares of Common Stock have been issued to such person pursuant to
Article IV hereof.

3.6.The Company shall not be required to acquire, reserve, segregate, or
otherwise set aside shares of its Common Stock for the payment if its
obligations under the Plan, but shall make available as and when required a
sufficient number of shares of its Common Stock to meet the needs of the Plan.

3.7.Nothing contained herein shall be deemed to create a trust of any kind or
any fiduciary relationship. To the extent that any person acquires a right to
receive payments from the Company under the Plan, such right shall be no greater
than the right of any unsecured general creditor of the Company.


ARTICLE IV

PAYMENT OF DEFERRED COMPENSATION

4.1.Subject to the second succeeding sentence, amounts contained in a Director's
Stock Account shall be distributed as the Director's election (made pursuant to
Paragraph 2.2 of Article II hereof) shall provide. Distributions from the
Director's Stock Account shall be paid in Common Stock or the cash equivalent
thereof, at the election of the Company, and shall begin on either the first day
of

2

--------------------------------------------------------------------------------



the Year following or six months following (whichever is later), the later of
the attainment of the Director's retirement date (as indicated in the Director's
election) or separation from the Board.

4.2.Each Director shall have the right to designate one or more beneficiaries to
succeed to his right to receive payments hereunder in the event of his death.
Each designated beneficiary shall receive payments in the same manner as the
Director if he had lived. In case of a failure of designation or the death of
all designated beneficiaries without any designated successors, the balance of
the amounts contained in the Director's Stock Account shall be payable in
accordance with Section 4.1 to the Director's or former Director's estate in
full on the first day of the Year following the Year in which he dies. No
beneficiary designation shall be valid unless it is in writing, signed by the
Director and filed with the Secretary of the Company.


ARTICLE V

ADMINISTRATION

5.1.The Company shall administer the Plan at its expense. All decisions made by
the Company with respect to issues hereunder shall be final and binding on all
parties.

5.2.Except to the extent required by law, the right of any Director or any
beneficiary to any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such Director
or beneficiary; and any such benefit or payment shall not be subject to
alienation, sale, transfer, assignment or encumbrance.


ARTICLE VI

AMENDMENT OF PLAN; GOVERNING LAW; CHANGE IN CONTROL

6.1.The Plan may be amended, suspended or terminated in whole or in part from
time to time by the Board except that no amendment, suspension, or termination
shall apply to the payment of any amounts previously credited to a Director's
Stock Account.

6.2.The Plan shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware, without regard to principles of conflict of
law.

6.3.In the event of a Change in Control, all amounts contained in each
Director's Stock Account shall be distributed (in the same manner which such
amounts would have otherwise been paid as indicated in the Director's election)
within thirty (30) days after the occurrence of such Change in Control.

        Adopted by Sealy Corporation and effective on the 13th day of December,
2004.

3

--------------------------------------------------------------------------------




APPENDIX A


[Date]

Ken Walker
Secretary
Sealy Corporation
One Office Parkway
Trinity, North Carolina 27370

Dear Mr.                                   :

        Pursuant to the Sealy Corporation Directors' Deferred Compensation Plan,
dated as of December 13, 2004 (the "Plan"), I hereby elect to defer receipt of
all or a portion of my Director's fees commencing 2005 and for succeeding
calendar years in accordance with the percentages indicated below.

        I elect to have my director's fees (and committee fees, if any) credited
as follows (fill in appropriate percentages for options a and b, below):

(a)          % of the aggregate Director's fees shall be credited to my Stock
Account as provided for in the Plan;

(b)          % of the aggregate Director's fees shall not be deferred, but shall
be paid to me directly as they accrue.


        Further, I elect to receive any future payments to be made from my Stock
Account in the following method (check one desired method below):

                   in one lump sum;

                   in            (insert number) equal annual installments.

        I understand that my Stock Account will become payable on either the
first day of the Year following or six months following (whichever is later) the
later of the attainment of my "retirement date" (as indicated below) or
separation from the Board. For this purpose,

        I elect my retirement date to be attainment of age           .

        I further understand that, in any event, my Stock Account will become
payable in the same manner as elected above within thirty (30) days after the
occurrence of a Change in Control (as defined in the Plan).

        In the event of my death prior to receipt of all or any amount of the
balance of my Stock Account so accumulated, I designate the following one or
more individuals                                                                
                                                  as my beneficiary or
beneficiaries to receive the funds so accumulated, but unpaid.

    Very truly yours,
 
 

[Name]

[Witness]

--------------------------------------------------------------------------------





QuickLinks


Sealy Corporation Directors' Deferred Compensation Plan
Table of Contents
ARTICLE I DEFINITIONS
ARTICLE II ELECTION TO DEFER
ARTICLE III DEFERRED COMPENSATION ACCOUNTS
ARTICLE IV PAYMENT OF DEFERRED COMPENSATION
ARTICLE V ADMINISTRATION
ARTICLE VI AMENDMENT OF PLAN; GOVERNING LAW; CHANGE IN CONTROL
APPENDIX A
